The following is the mem. of opinion :
“As to the appellant Carrie Mosher, there was evidence-upon which the trial court could find for the plaintiff, and as-to her the judgment should be affirmed, with costs.
“ As to the appellant William A. Mosher there is no proof warranting his joinder as a party defendant in such an action, and the finding of the trial court was, in fact, that he had no-interest in the premises described in the complaint. It was error, therefore, to deny the motions, made in his behalf, for a dismissal of the complaint and for a nonsuit, and the judgments entered against him should be reversed and judgment entered dismissing the complaint as to him, with costs in all the courts.”

Per Curiam mem.

for affirmance of judgment as to defendant Carrie M. Mosher, and for a reversal as to defendant William A. Mosher.
All concur, except Rugkeb, Ch. J., not voting.
Judgment accordingly!